
	
		II
		111th CONGRESS
		2d Session
		S. 3227
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 19, 2010
			Mr. Hatch (for himself,
			 Mr. Levin, Mr.
			 Bennett, Mrs. Gillibrand,
			 Mr. Kerry, Mrs.
			 Shaheen, and Mr. Schumer)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To authorize the Archivist of the United
		  States to make grants to States for the preservation and dissemination of
		  historical records.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving the American Historical
			 Record Act.
		2.FindingsCongress finds the following:
			(1)Much of the American historical record,
			 such as evidence of births, education, marriage, divorce, property owned,
			 obligations satisfied, and criminal conduct, is held at the State and local
			 level by organizations that preserve the records that protect the rights of the
			 Nation.
			(2)The United States has recognized the
			 importance of history by its support of national institutions such as the
			 National Archives, the Library of Congress, and the Smithsonian Institution.
			 Yet, this support is not adequate to reach the rest of the Nation’s archives
			 being held in State and local historical societies, archives, and library
			 history collections.
			(3)More resources need to be directed to State
			 and local organizations to ensure essential care of documents and archival
			 records in their many forms so that they can be readily used by the people of
			 this Nation.
			(4)History connects people to
			 community—whether the community is a family, a neighborhood, a city, a State,
			 or a Nation. Connections to the past are essential to sustaining democracy,
			 educating students, creating a sense of place in family and community,
			 supporting information needs in business and legal affairs, and making reasoned
			 decisions about the Nation’s future direction.
			3.PurposesThe purposes of this Act are—
			(1)to protect historical records from harm, to
			 prolong their life, and to preserve them for public use, through the use of
			 electronic records initiatives and plans for disaster preparedness, recovery,
			 and other preservation activities;
			(2)to use historical records in new and
			 creative ways to convey the importance of State, territorial, and community
			 history, including the development of teaching materials for elementary,
			 secondary, and postsecondary teachers, active participation in National History
			 Day, and support for lifelong learning opportunities;
			(3)to provide education and training to
			 archivists and others who care for historical records, ensuring that they have
			 the necessary knowledge and skills to fulfill their important responsibilities;
			 and
			(4)to create a wide variety of access tools,
			 including archival finding aids, documentary editions, indexes, and images of
			 key records maintained on Internet websites of State and local
			 organizations.
			4.Authority to make grantsThe Archivist shall make grants under this
			 Act to States to carry out programs consistent with the purposes of this
			 Act.
		5.Use of grant amounts
			(a)RequirementsThe Archivist may not award grants to any
			 State under this Act unless—
				(1)the State agrees to use grant amounts only
			 to carry out programs consistent with the purposes of this Act;
				(2)the State certifies the availability of
			 State or private funds, or an in-kind equivalent, equal to half the amount of
			 the grant to be awarded to the State; and
				(3)the State ensures that grant amounts are
			 used to supplement, and not supplant, non-Federal funds that would otherwise be
			 available for those purposes.
				(b)Additional ConditionsThe Archivist may require additional terms
			 and conditions in connection with the use of grant amounts provided under this
			 Act as the Archivist considers appropriate.
			6.State allocations
			(a)In generalThe Archivist shall award grant amounts
			 under this Act in accordance with this section.
			(b)Calculation of allocationsThe Archivist shall allocate funds made
			 available to carry out this Act to the States as follows:
				(1)10 percent of the total available funds
			 divided equally among the States.
				(2)82 percent of such funds allotted to the
			 States on the basis of their relative total population, adjusted every decade
			 based on the United States Census.
				(3)8 percent of such funds allotted to the
			 States by geographic size.
				(c)State grantsFrom funds allocated under subsection (b),
			 the Archivist shall make grants to the State archival administrative agency of
			 each State.
			(d)ReallocationThe State archival administrative agency
			 shall return any funds received under subsection (c) that the State archival
			 administrative agency does not obligate within one year of receiving a grant,
			 and the Archivist shall reallocate such funds to the remaining States in
			 accordance with subsection (b).
			(e)Consultation with State Archivists and
			 Secretaries of StateIn
			 carrying out this section, the Archivist shall consult with State archivists,
			 State secretaries of state, or other appropriate State and local officials who
			 have administrative responsibilities for archival functions.
			7.ApplicationThe Archivist may award grant amounts under
			 this Act only to a State that has submitted an application to the Archivist at
			 such time, in such manner, and containing such information as the Archivist may
			 require.
		8.Review and sanctions
			(a)Annual report by StateEach State receiving funds under this Act
			 during a calendar year shall provide to the Archivist, no later than January 31
			 of the following year, a report on activities supported by such funds during
			 the previous calendar year.
			(b)Annual reviewThe Archivist shall review annually the
			 report provided by each State under subsection (a) to determine the extent to
			 which the State has complied with the provisions of this Act.
			(c)Imposition of sanctionsThe Archivist may impose sanctions on any
			 State for any failure to comply substantially with the provisions of this Act.
			 The Archivist shall establish the sanctions to be imposed for a failure to
			 comply substantially with the provisions of this Act.
			9.Annual reportNot later than April 1 of each year, the
			 Archivist shall submit to the Committee on Homeland Security and Governmental
			 Affairs of the Senate and the Committee on Oversight and Government Reform of
			 the House of Representatives a report describing the activities carried out
			 under this Act and containing any related information that the Archivist
			 considers appropriate.
		10.DefinitionsIn this Act:
			(1)StateThe term State means each
			 State, the District of Columbia, Puerto Rico, the Virgin Islands, Guam,
			 American Samoa, and the Commonwealth of the Northern Mariana Islands.
			(2)ArchivistThe term Archivist means the
			 Archivist of the United States appointed under section 2103 of title 44, United
			 States Code.
			(3)Historical RecordThe term historical record
			 means unpublished materials created or received by a person, family, or
			 organization, public or private, in the conduct of their affairs that are
			 preserved because of the enduring value contained in the information they
			 contain or as evidence of the functions and responsibilities of their
			 creator.
			(4)State ArchivistThe term State Archivist
			 means the individual mandated by law within each State with responsibility for
			 managing the archival records of State government.
			(5)State archival administrative
			 agencyThe term State
			 archival administrative agency means the agency mandated by law within
			 each State with the responsibility for managing the archival records of State
			 government.
			11.RegulationsThe Archivist shall prescribe any
			 regulations necessary to carry out this Act.
		12.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Archivist $50,000,000 each fiscal year for
			 5 fiscal years, beginning with the first fiscal year beginning after the date
			 of the enactment of this Act, to make grants under this Act.
		
